339 F.2d 605
65-1 USTC  P 9143
Giles E. BULLOCK and Katherine D. Bullock, Plaintiffs-Appellants,v.Dana LATHAM, Commissioner of Internal Revenue, and E. C.Coyle, Jr., District Director of Internal Revenue,defendants-Appellees.
No. 256, Docket 28976.
United States Court of Appeals Second Circuit.
Argued Dec. 8, 1964.Decided Dec. 23, 1964.

Milo Thomas, Rochester, N.Y., for plaintiffs-appellants.
Robert H. Solomon, Department of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson; Joseph Kovner, Department of Justice; John T. Curtin, U.S. Atty., Stephen S. Joy, Asst. U.S. Atty., on the brief), for defendants-appellees.
Before WATERMAN, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM.


1
When this case was here before we held that there was jurisdiction under 28 U.S.C. 1340 and 2463 and remanded for trial on the sole issue 'whether title to the machinery and fixtures is in Giles E. Bullock or E. C. Brown Company.'  Bullock v. Latham, 306 F.2d 45, 48 (2d Cir. 1962).  This task was thoroughly and competently performed by the District Court Judge, who ruled against the taxpayers.  We affirm on the basis of his findings of fact and conclusions of law.